Exhibit 10.4

TELEDYNE TECHNOLOGIES INCORPORATED

ADMINISTRATIVE RULES OF THE 2014 INCENTIVE AWARD PLAN RELATED TO

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARDS AND FEES

(as adopted on December 16, 2014)

I. Purpose

These Administrative Rules of the 2014 Incentive Award Plan Related to
Non-Employee Director Restricted Stock Unit Awards and Fees (the “Rules”) are
intended to help the Corporation attract and retain highly qualified individuals
to serve as Non-Employee Directors of the Corporation and to align further the
interests of the Non-Employee Directors with the interests of the Corporation’s
stockholders by paying a substantial portion of Non-Employee Director
compensation in the form of Restricted Stock Units

II. Definitions

The following definitions apply:

(1) “Administrator” means the Committee, or its delegates, which shall initially
include the Corporation’s Secretary.

(2) “Award” means a grant of Restricted Stock Units under these Rules.

(3) “Board” means the Board of Directors of the Corporation.

(4) “Change in Control” shall have the meaning ascribed to such term in the
Plan.

(5) “Committee” means the Nominating and Governance Committee of the Board.

(6) “Compensation Year” means each calendar year or portion thereof during which
these Rules are in effect.

(7) “Corporation” means Teledyne Technologies Incorporated, a Delaware
corporation, or its successors.

(8) “Director” means a member of the Board.

(9) “Director’s Retainer Fee Payment” means the dollar value of that portion of
the annual retainer fee payable by the Corporation to a Non-Employee Director
for serving as a Director and for serving as the chair of the Board or any
committee of the Board or as Lead Director of the Board as of a particular
Payment Date, as established by the Board and in effect from time to time.

(10) “Effective Date” means January 1, 2015.



--------------------------------------------------------------------------------

(11) “Non-Employee Director” means any member of the Board who is not an
employee of the Corporation or any affiliate of the Corporation.

(12) “Participant” means each Non-Employee Director to whom an award is granted
under these Rules.

(13) “Payment Date” means the first business day of January and July of each
Compensation Year on which the Director’s Retainer Fee Payment for serving as a
Director is paid by the Corporation and the first business day of January of
each Compensation Year on which the Director’s Retainer Fee Payment for serving
as the Lead Director of the Board or any committee of the Board is paid by the
Corporation.

(14) “Plan” means the Corporation’s 2014 Incentive Award Plan, as it may be
amended from time to time.

(15) “Restricted Period” means the period of time an award is subject to
restrictions as set forth in Section VII.

(16) “Restricted Stock Unit” means a stock unit granted under these Rules with a
value equal to the value of a share and subject to restrictions on transfer and
potential forfeiture during the applicable Restricted Period.

(17) “Section 409A” means Section 409A of the U.S. Internal Revenue Code of
1986, as amended, and any final Treasury Regulations and other Internal Revenue
Service guidance thereunder, as each may be amended from time to time.

(18) “Separation of Service” means the termination of a participant’s service on
the Board for any reason, including death or disability, other than for removal
as provided in the Corporation’s Certificate of Incorporation. A leave of
absence or an interruption in service (including an interruption during military
service) authorized or acknowledged by the Board shall not be deemed a
Separation of Service for the purposes of these Rules.

(19) “Share” means a share of common stock of the Corporation, $0.01 par value.

III. Administration

The Committee has ultimate authority to administer these Rules, including
authority to grant or amend awards; to determine, subject to the limitations
contained in these Rules, the terms and conditions of awards; and to construe
and interpret provisions of these Rules. Subject to the oversight of the Board,
the Administrator or its delegate has authority to establish procedures and
forms, and to take other actions assigned to the Administrator under these
Rules.

 

2



--------------------------------------------------------------------------------

IV. Effective Date; Term

These Rules have been approved by the Personnel and Compensation Committee of
the Board and shall be effective as of the “Effective Date. These Rules shall
terminate without further action upon the earlier of (a) the tenth anniversary
of the effective date of the Plan, and (b) the first date upon which no shares
of Common Stock remain available for issuance under these Rules.

V. Available Shares

(1) The shares to be offered under the Plan pursuant to these Rules shall
consist of the Corporation’s authorized but unissued Shares or treasury shares
that are available to be offered under the Plan and, subject to adjustment as
provided in Section XI hereof, the aggregate amount of such stock which may be
issued or subject to Restricted Stock Units issued hereunder shall not exceed
156,776 shares.

(2) If an award is forfeited, the shares subject to that award will not be
considered to have been issued and will not count against the maximum under
clause (1) of this Section.

VI. Grants of Awards; Eligibility

Subject to the terms and conditions of these Rules, the Committee may grant
Restricted Stock Units on or after the Effective Date under these Rules at such
times, in such amounts, and upon such terms and conditions as the Committee
determines. The Committee may establish standing resolutions for this purpose.
Awards under these Rules may only be made to a person who, at the time of grant,
is serving as a Non-Employee Director.

VII. Restrictions on Transfer; Forfeiture

(1) Unless the Committee specifies otherwise in an award, the Restricted Period
for an award under these Rules will commence on the date the award is granted
and will expire on the earliest to occur of the following:

(a) one year from the date of grant of the award;

(b) upon the participant’s Separation of Service; or

(c) upon a Change in Control.

(2) Awards may not be sold, assigned, transferred, pledged, or otherwise
disposed of or encumbered prior to the settlement of Awards as provided in
Section X. The designation of a beneficiary pursuant to Section XII will not be
considered a disposition or encumbrance for this purpose.

 

3



--------------------------------------------------------------------------------

(3) If the participant ceases to be a member of the Board and the Restricted
Period for the participant’s awards does not expire as provided in paragraph
(1) of this Section, all the participant’s awards under these Rules will be
forfeited and all right, title, and interest of the participant to receive any
shares or amounts in connection with such awards will terminate without further
obligation on the part of the Corporation.

VIII. Stockholder Status; Dividends and Dividend Equivalents

During the Restricted Period, a participant to whom Restricted Stock Units are
credited will not be a stockholder of the Corporation with respect to such
units. However, the Corporation will credit each Restricted Stock Unit with
dividend equivalents corresponding in amount and timing to cash dividends that
would be payable with respect to an outstanding share. Dividend equivalents will
be paid currently or, if the Committee so determines with respect to any Awards
granted in a subsequent Compensation Year, will be deemed to be reinvested in
additional Restricted Stock Units.

IX. Form of Awards

During the Restricted Period, Restricted Stock Units will be evidenced by
book-entry credits in records maintained by or on behalf of the Corporation.
Restricted Stock Units will represent only an unfunded and unsecured contractual
right to receive shares, if any, payable in settlement of the award.

X. Settlement of Awards

(1) Restricted Stock Units will be settled in shares. If and when the Restricted
Period expires with respect to an award of Restricted Stock Units, the
Corporation will, subject to Section XIV and the provisions of this Section X
below, deliver one share free of restriction in settlement of each unit to or
for the account of the participant, or the participant’s estate, or designated
beneficiary, if applicable, within thirty (30) days after the expiration of the
Restricted Period, unless the participant has elected to defer the date of
issuance as provided below.

(2) Subject to any conditions deemed appropriate from time to time by the
Committee (including suspension of the right to elect deferrals or to make
changes to any existing deferral election) and the provisions of this Section X
below, a participant may elect to defer the date on which shares are issued to
such participant under subsection X.(1) above using the form attached as Exhibit
A (or any successor form approved by the Administrator). Any such election with
respect to any Award must be made by, and may not be revoked after, December 31
of the Compensation Year before the Award is granted, provided, however, that in
the case of a Non-Employee Director who first becomes eligible to receive an
Award under these Rules, any such election must be made within thirty (30) days
after the Non-Employee Director becomes eligible, and may not be revoked after
such date.

 

4



--------------------------------------------------------------------------------

(3) Shares will be delivered in certificate or book-entry form and cash
(including dividends or dividend equivalents) will be paid by check, wire
transfer, or direct deposit, in each case in accordance with the procedures of
the Administrator or its delegate in effect at the time.

(4) The issuance or delivery of any shares may be postponed by the Corporation
for such period as may in the determination of the Administrator be required to
comply with any applicable requirements under the federal securities laws
(including, without limitation, the exemptions provided in Rule 16b-3 under the
Securities Exchange Act of 1934), any applicable listing requirements of any
national securities exchange, or any other requirements or exemptions applicable
to the issuance or delivery of such shares. The Corporation will not be
obligated to issue or deliver any shares if the issuance or delivery would
constitute a violation of any provision of any law or of any regulation of any
governmental authority or any national securities exchange.

(5) Awards granted under these Rules constitute “nonqualified deferred
compensation” which are intended to comply with the requirements of
Section 409A. These Rules and all documents and agreements relating to Awards
shall be interpreted and administered in accordance with Section 409A.
Notwithstanding any provision of these Rules and any other documents and
agreements relating to the Awards to the contrary, the Committee may adopt such
amendments to these Rules and such other documents and agreements or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Committee determines
are necessary or appropriate to comply with the requirements of Section 409A.

XI. Change in Capitalization; Adjustments

If a stock split, stock dividend, merger, or other relevant change in
capitalization occurs, the Administrator will adjust the terms of outstanding
awards, including the number of Restricted Stock Units credited to a
participant’s account or the securities issuable in settlement of such units, as
well as the maximum number of shares issuable under Section V, as appropriate to
prevent dilution or enlargement of the rights of Non-Employee Directors under
these Rules. Any new shares or securities issued with respect to outstanding
Restricted Stock Units will be delivered to and held by or on behalf of the
Corporation, and will be subject to the same provisions, restrictions, and
requirements as such Restricted Stock Unit.

XII. Beneficiary Designation

Participants may designate a beneficiary to whom shares under these Rules may be
delivered or paid on the death of the participant, provided that such
designation will only be given effect if the designation is expressly authorized
as a non-testamentary transfer under applicable laws of descent and distribution
as determined by the Administrator. Beneficiary designations will be subject to
such forms, requirements, and procedures as the Administrator may establish.

 

5



--------------------------------------------------------------------------------

XIII. Payment of Director’s Fees

The Director’s Retainer Fee Payment shall be paid to each Non-Employee Director,
as of each Payment Date, as set forth in these Rules and subject to such other
payment policies and procedures as the Administrator or its delegate may
establish from time to time.

XIV. Withholding Taxes

The Corporation has the right, in its sole discretion, to deduct or withhold at
any time shares or cash subject to or otherwise deliverable or payable in
connection with an award (including cash payable as dividends or dividend
equivalents) or any Director’s Retainer Fee Payment as may in the determination
of the Administrator be necessary to satisfy any required withholding or similar
taxes with respect to such awards. Withheld shares may be retained by the
Corporation or sold on behalf of the participant.

XV. Amendments to the Rules

(1) The Board or Administrator may from time to time amend or cease granting
awards under these Rules.

(2) An amendment of these Rules will, unless the amendment provides otherwise,
be immediately and automatically effective for all outstanding awards.

(3) The Board or Administrator may amend any outstanding award under these
Rules, provided the award, as amended, contains only such terms and conditions
as would be permitted or required for a new award under these Rules.

XVI. General Provisions

(1) The Administrator or its delegate is authorized to establish forms of
agreement between the Corporation and each participant to evidence awards under
these Rules, and to require execution of such agreements as a condition to a
participant’s receipt of an award.

(2) The grant of an award under these Rules does not give a participant any
right to remain a director of the Corporation.

(3) These Rules will be governed by the laws of the State of Delaware and the
United States of America, without regard to any conflict of law rules.

 

6



--------------------------------------------------------------------------------

EXHIBIT A

TELEDYNE TECHNOLOGIES INCORPORATED

RESTRICTED STOCK UNIT

DEFERRAL ELECTION

FOR RSU AWARDS GRANTED IN

COMPENSATION YEAR [            ]

The following election constitutes an election by the undersigned (“you”) to
defer payment of vested benefits and recognition of income pursuant to the
Restricted Stock Unit Award (“RSU Award”) to be made to you by Teledyne
Technologies Incorporated (“Company”) after the [        ] Annual Meeting of
Stockholders under the Company’s Administrative Rules of the 2014 Incentive
Award Plan Related to Non-Employee Director Restricted Stock Unit Awards and
Fees (the “Rules”). This Deferral Election must be entered into prior to and may
not be revoked after [            ] with respect to your [            ] RSU
Award. Capitalized terms used but not defined have the meanings set forth in the
Rules.

You understand you are not obligated to make a Deferral Election in the manner
offered on this Deferral Election form. If you do not make a Deferral Election
on this form, subject to the terms of the Rules, the date on which the Shares
subject to vested Restricted Stock Units will be issued to you within thirty
(30) days after the earliest to occur of the following:

(a) one year from the date of grant of the RSU Award;

(b) upon your Separation of Service; or

(c) upon a Change in Control.

If you make a Deferral Election on this form, the Shares underlying your vested
RSUs will be distributed to you (or your heirs or estate) earlier than the
date(s) you elect in the event of (1) your death prior the elected distribution
date(s), or (2) a Change in Control.

By signing this Deferral Election form you agree to defer the date on which the
Shares subject to your vested RSU Award will be issued to you so that the Shares
underlying your vested RSU Award will be issued to you on the date of your
Separation of Service.

Your Deferral Election shall become irrevocable as of the grant date of the RSU
Award. The Company shall have sole discretion to revise the terms of this
election form, or the procedures with respect to making this election or any
election change, to the extent the Company deems it helpful or appropriate to
comply with applicable law.

 

  Acknowledged and Agreed:  

 

      Name of Director  

 

      Date

 

7